Case 1:18-cv-10933-RA Document 45-1 Filed 02/14/19 Page 1 of 100




           EXHIBIT A
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page12ofof99
                                                                100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page23ofof99
                                                                100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page34ofof99
                                                                100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page45ofof99
                                                                100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page56ofof99
                                                                100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page67ofof99
                                                                100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page78ofof99
                                                                100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page89ofof99
                                                                100
Case
  Case
     1:18-cv-10933-RA
        1:18-cv-10933-RADocument
                          Document
                                 45-1
                                    1 Filed
                                      Filed 11/21/18
                                            02/14/19 Page
                                                     Page 910ofof99100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page10
                                                          11ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page11
                                                          12ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page12
                                                          13ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page13
                                                          14ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page14
                                                          15ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page15
                                                          16ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page16
                                                          17ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page17
                                                          18ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page18
                                                          19ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page19
                                                          20ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page20
                                                          21ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page21
                                                          22ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page22
                                                          23ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page23
                                                          24ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page24
                                                          25ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page25
                                                          26ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page26
                                                          27ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page27
                                                          28ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page28
                                                          29ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page29
                                                          30ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page30
                                                          31ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page31
                                                          32ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page32
                                                          33ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page33
                                                          34ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page34
                                                          35ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page35
                                                          36ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page36
                                                          37ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page37
                                                          38ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page38
                                                          39ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page39
                                                          40ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page40
                                                          41ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page41
                                                          42ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page42
                                                          43ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page43
                                                          44ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page44
                                                          45ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page45
                                                          46ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page46
                                                          47ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page47
                                                          48ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page48
                                                          49ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page49
                                                          50ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page50
                                                          51ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page51
                                                          52ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page52
                                                          53ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page53
                                                          54ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page54
                                                          55ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page55
                                                          56ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page56
                                                          57ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page57
                                                          58ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page58
                                                          59ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page59
                                                          60ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page60
                                                          61ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page61
                                                          62ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page62
                                                          63ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page63
                                                          64ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page64
                                                          65ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page65
                                                          66ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page66
                                                          67ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page67
                                                          68ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page68
                                                          69ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page69
                                                          70ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page70
                                                          71ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page71
                                                          72ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page72
                                                          73ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page73
                                                          74ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page74
                                                          75ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page75
                                                          76ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page76
                                                          77ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page77
                                                          78ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page78
                                                          79ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page79
                                                          80ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page80
                                                          81ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page81
                                                          82ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page82
                                                          83ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page83
                                                          84ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page84
                                                          85ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page85
                                                          86ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page86
                                                          87ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page87
                                                          88ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page88
                                                          89ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page89
                                                          90ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page90
                                                          91ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page91
                                                          92ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page92
                                                          93ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page93
                                                          94ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page94
                                                          95ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page95
                                                          96ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page96
                                                          97ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page97
                                                          98ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
       1:18-cv-10933-RADocument
                         Document
                                45-1
                                  1 Filed
                                     Filed11/21/18
                                           02/14/19 Page
                                                     Page98
                                                          99ofof99
                                                                 100
Case
  Case
     1:18-cv-10933-RA
        1:18-cv-10933-RADocument
                          Document
                                 45-1
                                   1 Filed
                                      Filed 11/21/18
                                            02/14/19 Page
                                                     Page 99
                                                          100ofof99100
